UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
GLESTER ELVEY,

                      Plaintiff,

       -against-                                  MEMORANDUM AND ORDER
                                                  Case No. 18-CV-126 (FB) (VMS)
SILVER’S CRUST WEST INDIAN
RESTAURANT AND GRILL, INC., and
CONRAD MCGREGOR,

                       Defendants.
----------------------------------------------x
BLOCK, Senior District Judge:

       Magistrate Judge Scanlon issued a Report and Recommendation (“R&R”)

recommending that a default judgment be entered against the defendants in the

amount of $95,836.32 plus prejudgment interest. The R&R warned that “[f]ailure

to file objections within the specified time waives the right to appeal.” R&R at

34. The Court then entered an order setting August 15, 2019, as the deadline for

objections. Both the R&R and the Court’s order were served on the defendants at

various addresses, including the addresses on file with the New York State

Division of Corporations. No objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,
313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.”). The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R, so the Court

adopts it without de novo review. Accordingly, the Clerk shall enter judgment in

favor of the plaintiff and against the defendants, jointly and severally, in the

amount of $95,836.32 plus $11.10 in prejudgment interest for every day between

November 26, 2014, and the entry of judgment.

      SO ORDERED.



                                             /S/Frederic Block__________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
August 19, 2019




                                         2
